—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered September 25, 1996, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Sandoval ruling was a proper exercise of its discretion (see, People v Walker, 83 NY2d 455; People v Mackey, 49 NY2d 274; People v Jamison, 228 AD2d 698; People v Pitts, 218 AD2d 715; People v Bonnette, 216 AD2d 479).
The defendant’s remaining contentions are unpreserved for appellate review or without merit.
Bracken, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.